CHARLES J. SCHUCK, Judge.
It appears from the record of this claim which was referred to this court by the state road commission, with the recommendation for payment of $16.69, which recommendation is supported by the attorney general, that on the 25th day of September 1941, a collision occurred between state road truck No. 930-17, operated by Milton B. Taylor, and an automobile owned by claimant. The accident occurred in Fayetteville, Fayette county, West Virginia. From the record submitted, it appears that the operator of the state road truck had stopped at a red light signal on the highway going into Fayetteville from Oak Hill, and when the signal turned green, the operator of the said truck attempted to go forward. His truck, by reason of defective brakes, started backward, striking claimant’s automobile, and causing the damages in question. The claim is one that should be paid.
We therefore award the claimant the sum of sixteen dollars and sixty-nine cents ($16.69.)